991 A.2d 882 (2010)
Alex ZACHARIAH, Petitioner
v.
STATE CIVIL SERVICE COMMISSION (Pennsylvania Board of Probation and Parole), Respondent.
No. 824 MAL 2009
Supreme Court of Pennsylvania.
March 31, 2010.

ORDER
PER CURIAM.
AND NOW, this 31st day of March, 2010, the Petition for Allowance of Appeal is hereby treated as a Petition for Review, as this matter involves a challenge to the Commonwealth Court's order quashing and dismissing Petitioner's appeal. See Vaccone v. Syken, 587 Pa. 380, 384 n. 2, 899 A.2d 1103, 1106 n. 2 (2006). The order of the Commonwealth Court is AFFIRMED.